Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 42-61 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 42, 43, 46-48, 51, 52, 56, 57, and 61 are amended
	- claims 44 and 53 are cancelled
b.	This is a second non-final action on the merits based on Applicant’s claims submitted on 10/04/2021.


Response to Arguments

Regarding claims 44, 47, 48, 53, 56, 57, 59, and 60 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Nokia was published 18" — 21th September 2017, after the effective filing date of Applicant’s invention. Therefore, Nokia is not prior art as it relates to the instant application.” on page 6, filed on 10/04/2021, with respect to Deeno et al. US Pub 2018/0020503 (hereinafter “Deeno”), and in view of Nokia NPL “Measurements for mobility management” (hereinafter “Nokia”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Agiwal et al. US Pub 2017/0251518 (hereinafter “Agiwal”). See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 42, 43, 45, 46-49, 51, 52, 54-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Deeno et al. US Pub 2018/0020503 (hereinafter “Deeno”), and in view of Agiwal et al. US Pub 2017/0251518 (hereinafter “Agiwal”).
Regarding claim 42 (Currently Amended)
Deeno discloses an apparatus (e.g. “base station” [0198]), comprising:
at least one processor; and at least one non-transitory memory comprising computer program code (“the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.  Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media.” [0198]),
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to
configure a user equipment with a timer (e.g. “inactivity timer”) that determines when the user equipment monitors at least one physical downlink control channel from at least one of a first set of beams (“DRX on the small cell layer are described.  A co-located LTE carrier in the SCeNB may provide control signaling assistance for the mmW carrier.  mmW DCI information (e.g., mmW DL control beam id, mmW slot assignment) may be provided by the LTE PDCCH.” [0165]) during the duration of the timer and a second set of beams after expiration of the timer (Deeno discloses a timer that indicates a transition from monitoring a first DRX set to a second DRX set, e.g., transition from non-DRX set to a full DRX set. As long as the timer is running, the PDCCH is monitored using non-DRX set and after its expiration, the PDCCH is monitored using the full DRX set “The transition may be implicit and may be based on timer/counter for each DRX set. For example, mB may configure the UE with a full-DRX timer/counter similar to inactivity timer, e.g., three sets of inactivity timers could be defined: transition from non-DRX to full-DRX, transition from full-DRX to partial-DRX, and transition from partial-DRX to non-DRX. The on-Duration for each set may be defined separately. mB may configure the mmW DRX such that the active time in LTE and mmW are aligned to increase the power saving efficiency.” [0184]).
Deeno does not specifically teach wherein the first set of beams and/or the second set of beams comprise at least one of one or more channel state information reference signal based beams and one or more synchronization signal block based beams.
	In an analogous art, Agiwal discloses wherein the first set of beams and/or the second set of beams comprise at least one of one or more channel state information reference signal based beams and one or more synchronization signal block based beams (“At the start of `On Duration` 410 UE start beam measurement (i.e., measuring the beam formed RS, beam formed channel state information RS (CSI-RS), or synchronization signal (SS) transmitted by the BS) (at operation 460).  Alternately, UE may start measurement before the start of `On Duration` 410.” [0083-0085] and furthermore “The UE start beam measurement (i.e., measuring the beam formed RS, beam formed CSI-RS, or SS transmitted by the BS) at least `X` duration before the start of beam feedback duration 1350.  The UE can determine the duration `X` based on number of TX beams at the BS, number of RX beams at the UE, timer interval over which TX beams are transmitted by the BS.” [0174]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX) to include Agiwal’s method for discontinuous operation in a beam formed system in order to facilitate non-contention CSI-RS and SSB reports transmission (Agiwal [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Agiwal’s method for discontinuous operation in a beam formed system into Deeno’s method for controlling discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 43 (Currently Amended)
Deeno, as modified by Agiwal, previously discloses the apparatus according to claim 42, 
Deeno further discloses wherein the monitoring of the at least one physical downlink control channel comprises the user equipment performing at least one measurement (“FIG. 2 illustrates an example of a DRX cycle.  During the active time, for a PDCCH subframe (except if the subframe is required for uplink transmission for half-duplex FDD UE operation or the subframe is part of a configured measurement gap), the UE may monitor the PDCCH.  If the PDCCH indicates a DL transmission, or a DL assignment has been configured for a subframe, the UE may start the HARQ RTT timer for the corresponding HARQ process and/or stop the DRX Retransmission timer for the corresponding HARQ process.  If the PDCCH indicates a transmission (e.g., a new transmission on the DL or UL), the UE may start and/or restart the DRX Inactivity Timer.” [0079]).
Agiwal further discloses wherein the monitoring of the at least one physical downlink control channel comprises the user equipment performing at least one measurement (“A DRX cycle 130 consists of an `On Duration` 110 during which the UE should monitor the scheduling channel i.e., physical downlink common control channel (PDCCH) and a `DRX Period` 120 during which a UE can skip reception of downlink channels for battery saving purposes.” [0072]).

Regarding claim 45
Deeno, as modified by Agiwal, previously discloses the apparatus according to claim 42, 
Deeno further discloses wherein the second set of beams includes at least one beam of the first set of beams (Deeno discloses a transition from monitoring a first DRX set to a second DRX set, e.g. transition from non-DRX set to a full DRX set. The partial DRX set being a subset of the full DRX set and having a smaller number of resources/beams “DRX set specifies one or more mmW resources monitored by the UE when on-Duration timer is running.  The granularity of these mmW resources may be subframes or timeslots (e.g., beams) in the time domain and/or RBs within those resources for the frequency domain.  For example, the UE may be configured with two DRX sets, one may be a full DRX set and the other may be a partial DRX set (e.g., having a smaller number of resources compared to full DRX set).  A partial DRX set may be chosen such that the mmW resources in the partial DRX set is a subset of mmW resource configured by a full DRX set.” [0178]).

Regarding claim 46 (Currently Amended)
Deeno, as modified by Agiwal, previously discloses the apparatus according to claim 42, 
Deeno further discloses wherein the user equipment is configured in connected mode discontinuous reception, and the timer (i.e. “inactivity timer”) is started when an active time of the user equipment ends and the user equipment begins a discontinuous reception cycle (“The UE may be configured to monitor the full DRX set when the inactivity timer is running.  The UE may be configured to monitor the full DRX set when inactivity timer is started, and then transition to a partial DRX set until the inactivity timer expires.” [0180] and furthermore “The transition may be implicit and may be based on timer/counter for each DRX set. For example, mB may configure the UE with a full-DRX timer/counter similar to inactivity timer, e.g., three sets of inactivity timers could be defined: transition from non-DRX to full-DRX, transition from full-DRX to partial-DRX, and transition from partial-DRX to non-DRX. The on-Duration for each set may be defined separately. mB may configure the mmW DRX such that the active time in LTE and mmW are aligned to increase the power saving efficiency.” [0184])).
Agiwal further discloses wherein the user equipment is configured in connected mode discontinuous reception, and the timer (i.e. “inactivity timer”) is started when an active time of the user equipment ends and the user equipment begins a discontinuous reception cycle (“Referring to FIG. 2, a UE checks for scheduling messages during the `On Duration` period 210 of DRX cycle 230.  When a scheduling message is received (240) during the `On Duration` 210, the UE starts a `DRX Inactivity Timer` (253), and monitors the PDCCH in every subframe while the `DRX Inactivity Timer` is running (250) (that is, before the DRX inactivity timer is stopped (255)).  During this period 250 UE can be regarded as being in a continuous reception mode.  Whenever a scheduling message is received while the `DRX Inactivity Timer is running` (250), the UE restarts the `DRX Inactivity Timer` and when it expires UE moves into DRX mode.  The `On Duration` 210 configured by network can get extended because of `DRX Inactivity Timer`.  While the `DRX Inactivity Timer` is running (250) or during the `On Duration` 210, network can send command to UE to enter DRX period early.” [0073]).

Regarding claim 47 (Currently Amended)
Deeno, as modified by Agiwal, previously discloses the apparatus according to claim 42, further comprising, 
Agiwal further discloses while the timer is running, the user equipment monitors the at least one channel state information reference signal based physical downlink control channel beams and/or the one or more synchronization signal block based physical downlink control channel beams of the first set of beams (“The UE start beam measurement (i.e., measuring the beam formed RS, beam formed CSI-RS, or SS transmitted by the BS) at least `X` duration before the start of beam feedback duration 1350.  The UE can determine the duration `X` based on number of TX beams at the BS, number of RX beams at the UE, timer interval over which TX beams are transmitted by the BS.” [0174]).

Regarding claim 48 (Currently Amended)
Deeno, as modified by Agiwal, previously discloses the apparatus according to claim 42, 
Deeno further discloses wherein the user equipment begins monitoring the second set of beams (i.e. “resources”) when the timer expires (“The WTRU may transition between a non-DRX state, a full DRX state, and a partial DRX state.  The transitions may be based on various triggers.  For example, the WTRU may transition from the non-DRX state to the full DRX state upon expiration of a first inactivity timer, transition from the full DRX state to the partial DRX state upon expiration of a second inactivity timer, and transition from the partial DRX state to the non-DRX state upon expiration of a third inactivity timer.  Each DRX state may be associated with a different number of resources, e.g., resources to be monitored.  For example, the non-DRX state may be associated with each mmW resource to be monitored, the full DRX state may be associated with a subset of the non-DRX mmW resources (e.g., a first DRX set), and the partial DRX state may be associated with a subset of the full DRX mmW resources (e.g., a second DRX set).” [0007]).
Agiwal further discloses monitoring at least one synchronization signal block based PDCCH beam and/or at least one channel state information reference signal based PDCCH beam (“At the start of `On Duration` 410 UE start beam measurement (i.e., measuring the beam formed RS, beam formed channel state information RS (CSI-RS), or synchronization signal (SS) transmitted by the BS) (at operation 460).  Alternately, UE may start measurement before the start of `On Duration` 410.” [0083-0085]).

Regarding claim 49
Deeno, as modified by Agiwal, previously discloses the apparatus (“A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, WTRU, terminal, base station, RNC, or any host computer.” [0198]) according to claim 42, 
Deeno further discloses wherein the at least one memory and computer program code are configured, with the at least one processor (“the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.  Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media.” [0198]), to cause the apparatus at least to set the timer specifically for each configured beam (“UE mobility may alter the active DL control beam for the UE, and in turn, affect the subframe monitored by the UE).  The mmW DRX set timers may be reconfigured dynamically using MAC CE or PDCCH signaling.” [0185]).

Regarding claim 51 (Currently Amended)
Deeno discloses an apparatus (i.e. “WTRU” in Fig. 1B; [0044]), comprising:
at least one processor (“processor 118” in Fig. 1B; [0044]); and
at least one non-transitory memory (“non-removable memory 130”, “removable memory 132”, in Fig. 1B; [0044]) comprising computer program code,
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to
receive a configuration for a timer that determines when the apparatus monitors at least one physical downlink control channel from at least one of a first set of beams (DRX on the small cell layer are described.  A co-located LTE carrier in the SCeNB may provide control signaling assistance for the mmW carrier.  mmW DCI information (e.g., mmW DL control beam id, mmW slot assignment) may be provided by the LTE PDCCH.” [0165]) during the duration of the timer and a second set of beams after expiration of the timer (Deeno discloses a timer that indicates a transition from monitoring a first DRX set to a second DRX set, e.g., transition from non-DRX set to a full DRX set. As long as the timer is running, the PDCCH is monitored using non-DRX set and after its expiration, the PDCCH is monitored using the full DRX set “The transition may be implicit and may be based on timer/counter for each DRX set. For example, mB may configure the UE with a full-DRX timer/counter similar to inactivity timer, e.g., three sets of inactivity timers could be defined: transition from non-DRX to full-DRX, transition from full-DRX to partial-DRX, and transition from partial-DRX to non-DRX. The on-Duration for each set may be defined separately. mB may configure the mmW DRX such that the active time in LTE and mmW are aligned to increase the power saving efficiency.” [0184]).

	In an analogous art, Agiwal discloses wherein the first set of beams and/or the second set of beams comprise at least one of one or more channel state information reference signal based beams and one or more synchronization signal block based beams (“At the start of `On Duration` 410 UE start beam measurement (i.e., measuring the beam formed RS, beam formed channel state information RS (CSI-RS), or synchronization signal (SS) transmitted by the BS) (at operation 460).  Alternately, UE may start measurement before the start of `On Duration` 410.” [0083-0085] and furthermore “The UE start beam measurement (i.e., measuring the beam formed RS, beam formed CSI-RS, or SS transmitted by the BS) at least `X` duration before the start of beam feedback duration 1350.  The UE can determine the duration `X` based on number of TX beams at the BS, number of RX beams at the UE, timer interval over which TX beams are transmitted by the BS.” [0174]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX) to include Agiwal’s method for discontinuous operation in a beam formed system in order to facilitate non-contention CSI-RS and SSB reports transmission (Agiwal [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Agiwal’s method for discontinuous operation in a beam formed system into Deeno’s method for controlling discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 52 (Currently Amended)
Deeno, as modified by Agiwal, previously discloses the apparatus according to claim 51, wherein the monitoring of physical downlink control channel comprises the apparatus performing at least one measurement.
The scope and subject matter of apparatus claim 52 is similar to the scope and subject matter as claimed in apparatus claim 43. Therefore apparatus claim 52 corresponds to apparatus claim 43 and is rejected for the same reasons of anticipation as used in claim 43 rejection above.

Regarding claim 54
The apparatus according to claim 51, wherein the second set of beams includes at least one beam of the first set of beams.
The scope and subject matter of apparatus claim 54 is similar to the scope and subject matter as claimed in apparatus claim 45. Therefore apparatus claim 54 corresponds to apparatus claim 45 and is rejected for the same reasons of anticipation as used in claim 45 rejection above.

Regarding claim 55
The apparatus according to claim 51, wherein the apparatus is configured in connected mode discontinuous reception, and the timer is started when an active time of the apparatus ends and the apparatus begins a discontinuous reception cycle.
The scope and subject matter of apparatus claim 55 is similar to the scope and subject matter as claimed in apparatus claim 46. Therefore apparatus claim 55 corresponds to apparatus claim 46 and is rejected for the same reasons of anticipation as used in claim 46 rejection above.

Regarding claim 56 (Currently Amended)
The apparatus according to claim 51, further comprising, while the timer is running, the apparatus monitors the at least one channel state information reference signal based physical downlink control channel beams and/or the one or more synchronization signal block based physical downlink control channel beams of the first set of beams.
The scope and subject matter of apparatus claim 56 is similar to the scope and subject matter as claimed in apparatus claim 47. Therefore apparatus claim 56 corresponds to apparatus claim 47 and is rejected for the same reasons of obviousness as used in claim 47 rejection above.

Regarding claim 57 (Currently Amended)
The apparatus according to claim 51, wherein the apparatus begins monitoring at least one synchronization signal block based physical downlink control channel beam and/or at least one channel state information reference signal based physical downlink control channel beam of the second set of beams when the timer expires.
The scope and subject matter of apparatus claim 57 is similar to the scope and subject matter as claimed in apparatus claim 48. Therefore apparatus claim 57 corresponds to apparatus claim 48 and is rejected for the same reasons of obviousness as used in claim 48 rejection above.

Regarding claim 59
The apparatus according to claim 51, wherein the apparatus performs measurements and/or monitoring only associated with synchronization signal block based beams.
The scope and subject matter of apparatus claim 59 is similar to the scope and subject matter as claimed in apparatus claim 44. Therefore apparatus claim 59 corresponds to apparatus claim 44 and is rejected for the same reasons of obviousness as used in claim 44 rejection above.

Regarding claim 60
The apparatus according to claim 51, wherein, upon expiration of the timer, the apparatus ceases monitoring the first set of beams and/or monitors the second set of beams.
The scope and subject matter of apparatus claim 60 is similar to the scope and subject matter as claimed in apparatus claim 48. Therefore apparatus claim 60 corresponds to apparatus claim 48 and is rejected for the same reasons of obviousness as used in claim 48 rejection above.

Regarding claim 61 (Currently Amended)
A method, comprising:
receiving, with a user equipment, a configuration for a timer that determines when the user equipment monitors at least one physical downlink control channel from at least one of a first set of beams during the duration of the timer and a second set of beams after expiration of the timer;
wherein the first set of beams and/or the second set of beams comprise at least one of one or more channel state information reference signal based beams and one or more synchronization signal block based beams.
The scope and subject matter of method claim 61 is drawn to the method of using the corresponding apparatus claimed in claim 51. Therefore method claim 61 corresponds to apparatus claim 51 and is rejected for the same reasons of anticipation as used in claim 51 rejection above.

Claims 50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Deeno, in view of Agiwal, and further in view of Choi et al. US Pub 2017/0332300 (hereinafter “Choi”). 
Regarding claim 50
Deeno, as modified by Agiwal, previously discloses the apparatus according to claim 42, 
Deeno does not specifically teach wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to configure the timer as a fallback timer and to be used to determine a validity of obtained measurements.
In an analogous art, Choi discloses wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to configure the timer as a fallback timer and to be used to determine a validity of obtained measurements (“The legacy BS may be configured to, upon receipt of the second fallback request message within the value of the fallback timer, transmit a fallback command message commanding fast fallback to the mmWave UE, and not to, upon expiration of the fallback timer, perform the fast fallback. The fallback timer may be set in consideration of a line of sight (LoS)/non-LoS transition time allowed for an mmWave link, an NLoS state duration, an NLoS/LoS transition time, and a propagation delay and processing delay time of the legacy BS.” [0013-0014]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Deeno’s method for controlling discontinuous reception (DRX), as modified by Agiwal, to include Choi’s method for performing fast fallback in order to maintain link connectivity (Choi [0006-0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Choi’s method for performing fast fallback into Deeno’s method for controlling discontinuous reception (DRX) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 58
The apparatus according to claim 51, wherein the timer is configured as a fallback timer and to be used to determine a validity of obtained measurements.
The scope and subject matter of apparatus claim 58 is similar to the scope and subject matter as claimed in apparatus claim 50. Therefore apparatus claim 58 corresponds to apparatus claim 50 and is rejected for the same reasons of obviousness as used in claim 50 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416